DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley et al. File Migration and File Replication: A symbiotic Relationship. IEEE Transactions on Parallel and Distributed Systems 7:6, pp. 578-586, 1996 [herein “Hurley”], and further in view of File Server Resource Manager (FSRM) overview. https://docs.microsoft.com/en-us/windows-server/storage/fsrm/fsrm-overview, pp. 1-5, 2018 [herein “FSRM”].
Claim 1 recites “A file management device comprising: a controller that performs control to obtain a file requested by a first information processing device from a file storage and to send the requested file to the first information processing device and that performs control to determine whether to delete the requested file from the file storage before an effective period of the requested file elapses, the first information processing device storing a received file in a storage and providing the file to a user.”
Hurley teaches policies to determine file migration vs. replication, where file migration copies a file from source to destination and deletes the original copy, while file replication results in a file being migrated without the removal of the original copy (sec. 1, para. 2-3). A file request for migration is generated by a user workstation (i.e., first information processing device) and is submitted to the storage site possessing the file (i.e., file storage) (sec. 2, para. 2).
Hurley does not disclose the limitation on effective period; however, FSRM teaches a file classification infrastructure that enables policies on file expiration (i.e., elapse) (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley to avoid migrating expired files.
Claim 20 is analogous to claim 1, and is similarly rejected.

Claim 2 recites “The file management device according to Claim 1, further comprising: a determiner that determines whether a use mode of the requested file is a personal use mode or a joint use mode, the personal use mode being a mode in which the requested file is used by an individual user, the joint use mode being a mode in which the requested file is used by a plurality of users,”
Hurley teaches claim 1, but does not disclose this claim; however, FSRM’s file classification infrastructure enables policies on access control, where permission to FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on access permissions granted to the requested file.
Claim 2 further recites “wherein, if the determiner has determined that the use mode of the requested file is the personal use mode, the controller performs control to delete the requested file from the file storage, and if the determiner has determined that the use mode of the requested file is the joint use mode, the controller performs control to cause the first information processing device to delete the requested file from the storage.”
Hurley migrates a file from source (i.e., file storage) to destination (i.e., first information processing device) if the migration leads to a decrease in the overall mean response time of the file requests currently at the involved storage site (i.e., first information processing device) (sec. 3.1, para. 1), which is the case if access to the requested file is granted only to the current user (i.e., personal use mode). Otherwise (i.e., joint use mode), the file would not be migrated (i.e., deleted from the destination storage).

Claim 3 recites “The file management device according to Claim 1, further comprising: a determiner that determines whether a use mode of the requested file is a personal use mode or a joint use mode, the personal use mode being a mode in which the requested file is used by an individual user, the joint use mode being a mode in which the requested file is used by a plurality of users,”
Hurley teaches claim 1, but does not disclose this claim; however, FSRM’s file classification infrastructure enables policies on access control, where permission to access a file can be granted to a single user (i.e., personal use mode), or a group of users (i.e., joint use mode) (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on access permissions granted to the requested file.
	Claim 3 further recites “wherein, if the controller has performed control to delete the requested file from the file storage before the effective period of the requested file elapses and if the determiner has determined that the use mode of the requested file is the joint use mode, the controller performs control to obtain the requested file from the first information processing device and stores the requested file in the file storage.”
Hurley migrates a file from source (i.e., first information processing device) to destination (i.e., file storage) if the migration leads to a decrease in the overall mean response time of the file requests currently at the involved storage site (i.e., first information processing device), which is the case if access to the requested file is granted to multiple users from multiple devices (i.e., joint use mode) (sec. 3.1, para. 1).

Claim 4 recites “The file management device according to Claim 2, wherein the determiner determines the use mode of the requested file by referring to the use mode which is set in the requested file in advance by the register user having registered the requested file in the file storage.”
Hurley teaches claim 2, but does not disclose this claim; however, FSRM’s file classification infrastructure enables policies on access control, where permission to access a file can be granted to a single user (i.e., personal use mode), or a group of users (i.e., joint use mode). Access to the requested file (i.e., use mode) is granted when it is created (i.e., registered) at the file storage, and is authorized (i.e., determined) at request time (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on access permissions granted to the requested file.

Claim 5 recites “The file management device according to Claim 4, wherein, when the requested file is requested for the first time, the determiner determines the use mode of the requested file by referring to the use mode which is set in the requested file in advance by the register user having registered the requested file in the file storage.”
Hurley teaches claim 4, but does not disclose this claim; however, FSRM’s file classification infrastructure enables policies on access control, where permission to access a file can be granted to a single user (i.e., personal use mode), or a group of users (i.e., joint use mode). Access to the requested file (i.e., use mode) is granted when it is created (i.e., registered) at the file storage, and is authorized (i.e., determined) at request time (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on access permissions granted to the requested file.

Claim 6 recites “The file management device according to Claim 2, wherein the determiner determines the use mode of the requested file in accordance with a use mode of the requested file supplied from the first information processing device.”
Hurley teaches claim 2, but does not disclose this claim; however, FSRM’s file classification infrastructure enables policies on access control, where permission to access a file can be granted to a single user (i.e., personal use mode), or a group of users (i.e., joint use mode). Access to the requested file (i.e., use mode) is authorized (i.e., determined) at request time by user workstation (i.e., first information processing device) (FSRM: pp. 1-2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with FSRM. One having ordinary skill in the art would have found motivation to incorporate FSRM in Hurley as a heuristic to determine use mode based on authorization decision made at request time.

Claim 16 recites “The file management device according to Claim 1, wherein, if a request for the requested file is received from a different information processing device other than the first information processing device after the requested file is deleted from the file storage, the controller performs control to obtain the requested file from the first information processing device and sends the requested file to the different information processing device.”
Hurley migrates a file from source (i.e., first information processing device) to destination (i.e., a different information processing device) if the migration leads to a decrease in the overall mean response time of the file requests currently at the involved storage site (i.e., different information processing device) (sec. 3.1, para. 1), which is the case when the file is requested at the destination.

Claim 17 recites “The file management device according to Claim 16, wherein the controller performs control to store the requested file obtained from the first information processing device in the file storage and to cause the first information processing device to delete the requested file from the storage of the first information processing device.”
Hurley migrates a file is migrated from source (i.e., first information processing device) to destination (i.e., file storage) if the migration leads to a decrease in the overall mean response time of the file requests currently at the involved storage site (i.e., different information processing device) (sec. 3.1, para. 1), which could be the case if the file is requested at both devices.

Claim 18 recites “The file management device according to Claim 1, wherein the controller performs control to send the requested file to a different information processing device other than the first information processing device and to cause each of the first information processing device and the different information processing device to store the requested file in the storage.”
Hurley replicates a file at source (i.e., file storage) to destination (i.e., each of the first information processing device and the different information processing device) if the replication leads to a decrease in the overall mean response time of the file requests currently at the involved storage site (sec. 3.2.2, para. 1), which is the case when the file is requested at both devices.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley as applied to claim 2 above, in view of FSRM, and further in view of Understanding Users' Activity Reports with Audit Logs in Office 365. https://sherweb.com/blog/office-365/activity-reports-audit-logs-office-365/, pp. 1-13, 2017 [herein “AuditLog”].
Claim 7 recites “The file management device according to Claim 2, wherein the determiner determines the use mode of the requested file by referring to record information concerning the requested file, the record information indicating a request record for the requested file including an operation record for the requested file.”
Hurley teaches claim 2, but does not disclose this claim; however, Microsoft Office 365 collects audit log of recent activities to enable failure recovery, which generates an audit record (i.e., record information) for every activity (i.e., request), including CreationTime (i.e., timestamp), ClientIP (i.e., device), Operation, etc. (AuditLog: pp. 10).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with AuditLog. One having ordinary skill in the art would have found motivation to utilize AuditLog in Hurley as a heuristic to determine use mode based on information contained in audit records associated with requests.
Claim 8 is analogous to claim 7, and is similarly rejected.

Claim 9 recites “The file management device according to Claim 7, wherein, if the record information concerning the requested file indicates that the requested file has been requested from another information processing device other than the first information processing device, the determiner determines that the use mode of the requested file is the joint use mode, and if the record information indicates that the requested file has been requested only from the first information processing device, the determiner determines that the use mode of the requested file is the personal use mode.”
Hurley teaches claim 7, but does not disclose this claim; however, audit records contain a ClientIP (i.e., device) field (AuditLog: pp. 10). The audit log shows whether the file has been requested from a single client or from multiple clients. If it has been only requested from a single client (i.e., first information processing device), then it can be considered for personal use. Otherwise, it can be assumed to be for joint use.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with AuditLog. One having ordinary skill in the art would have found motivation to utilize AuditLog in Hurley as a heuristic to determine use mode based on information contained in audit records associated with requests.

Claim 10 recites “The file management device according to Claim 7, wherein, if the operation record described in the record information indicates that a type of operation different from a type of operation performed to request the requested file for the first time has been performed, the determiner determines that the use mode of the requested file is the joint use mode, and if the operation record indicates that only the same type of operation performed to request the requested file for the first time has been performed, the determiner determines that the use mode of the requested file is the personal use mode.”
Hurley teaches claim 7, but does not disclose this claim; however, audit records contain an Operation field (AuditLog: pp. 10). The audit log shows whether the operation requested has been of the same type or different types. If it has been of the same type, then it can be considered for personal use. Otherwise, it can be assumed to be for joint use.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with AuditLog. One having ordinary skill in the art would have found motivation to utilize AuditLog in Hurley as a heuristic to determine use mode based on information contained in audit records associated with requests.

Claim 11 recites “The file management device according to Claim 10, wherein the determiner refers to the operation record at predetermined regular intervals.”
Hurley teaches claim 10, but does not disclose this claim; however, the audit log is a moving window of recent activities, which needs to be consulted periodically (i.e., predetermined regular intervals) to get up-to-date information about usage (i.e., use mode) (AuditLog: pp. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with AuditLog. One having ordinary skill in the art would have found motivation to utilize AuditLog in Hurley to continuously monitor file usage by clients through various devices.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley as applied to claim 2 above, in view of FSRM, and further in view of Vahl. 2 Ways to Search for Posts on Facebook, https://www.andreavahl.com/facebook/2-ways-to-search-for-posts-on-facebook.php, pp. 1-10, 2015 [herein “Vahl”].
Claim 12 recites “The file management device according to Claim 2, wherein the determiner determines the use mode of the requested file by referring to content described on a website.”
According to the instant Specification (pp. 51), a website refers to an SNS (social networking service) where a content such as a blog is created and can be searched for.
Hurley teaches claim 2, but does not disclose this claim; however, when a piece of content (i.e., requested file) is created (i.e., described) on a social networking site, e.g., a Facebook post, it typically can be searched for on the site (Vahl: pp. 1-3), and thus is accessible by multiple users of the site (i.e., use mode).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Vahl. One having ordinary skill in the art would have found motivation to utilize Vahl’s search function in Hurley as a heuristic to determine use mode based on whether content of the requested file can be found on a social networking site.
Claim 13 is analogous to claim 12, and is similarly rejected.

Claim 14 recites “The file management device according to Claim 12, wherein, if identification information used for making a request for the requested file received from the first information processing device is disclosed on a website, the determiner determines that the use mode of the requested file is the joint use mode, and if the identification information is not disclosed on a website, the determiner determines that the use mode of the requested file is the personal use mode.”
Hurley teaches claim 12, but does not disclose this claim; however, when a piece of content (i.e., requested file) is created on a social networking site e.g., a Facebook post, it typically can be searched for on the site, and thus is accessible by multiple users of the site (i.e., joint use) (Vahl: pp. 1-3). If it is not found through search, it can be assumed to be for personal use.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Vahl. One having ordinary skill in the art would have found motivation to utilize Vahl’s search function in Hurley as a heuristic to determine use mode based on whether content of the requested file can be found on a social networking site.

Claim 15 recites “The file management device according to Claim 14, wherein the determiner checks whether the identification information is disclosed on a website at predetermined regular intervals.”
Hurley teaches claim 14, but does not disclose this claim; however, search results from common search engine reflect current state of the content (Vahl: pp. 1). Thus search needs to be performed periodically to get up-to-date information about use mode of the content.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Vahl. One having ordinary skill in the art would have found motivation to utilize Vahl’s search function in Hurley as a heuristic to determine use mode based on whether content of the requested file can be found on a social networking site.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hurley as applied to claim 18 above, in view of FSRM, and further in view of Cao et al. TDDFS: A Tier-Aware Data Deduplication-Based File System. ACM Transactions on Storage 15:1, pp. 4:1-4:26, Feb. 2019 [herein “Cao”].
Claim 19 recites “The file management device according to Claim 18, further comprising: an acquirer that acquires information concerning a space of the storage, wherein the controller performs control to select the different information processing device from among information processing devices that are found to have a predetermined space or larger in the storages based on the information acquired by the acquirer.”
Hurley teaches claim 18, where a file is migrated from source (i.e., first information processing device) to destination (i.e., file storage) if the migration leads to a decrease in the overall mean response time of the file requests currently at the involved storage site (i.e., different information processing device) (sec. 3.1, para. 1).
Hurley does not disclose this claim; however, Cao teaches a two-tier file system that combines data deduplication with file-based migration. By evaluating (i.e., acquiring) file-based activities, files are always accessed from the fast tier, while duplicate files are migrated to the slow tier, to improve performance and space utilization (Cao: sec. 1, para. 3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Hurley with Cao. One having ordinary skill in the art would have found motivation to incorporate Cao into Hurley to optimize both response time and space utilization in file migration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        


/ALEX GOFMAN/Primary Examiner, Art Unit 2163